DETAILED ACTION
The following is a non-final, first office action in response to the application filed November 20, 2019.  Claims 1-10 have been elected.  Claims 11-19 have been withdrawn.  Claims 1-10 are currently pending and have been examined.


Response to Arguments
Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2022.    
Applicant's election with traverse has been fully considered but is not persuasive.  Claim 11 has separate utility such as a query submitted by a user of the general-purpose search engine, wherein the general-purpose search engine returned search results that included a first webpage upon receipt of the query, and further wherein the first webpage was selected by the user from amongst the search results; a URL of the first webpage that was selected by the user, wherein the first webpage belongs to a first website, and further wherein the URL comprises a first product name that identifies a first product that is offered for acquisition by way of the first webpage; training a computer-implemented ranker for the second website based upon the query being assigned to the second product name, wherein the computer- implemented ranker for the second website is configured to rank product names upon receipt of queries, wherein each of the product names represents a respective product that is offered for acquisition by way of the second website.  While claim 1 requires extracting, from the URL of the first webpage, a first product name, wherein the first product name identifies a first product that is offered for acquisition by way of the first webpage; subsequent to extracting the first product name from the URL of the first webpage, assigning the query in the log entry to a second product name, wherein the second product name identifies a second product that is offered for acquisition by way of a second webpage that belongs to a second website, wherein the first website is different from the second website; and training the computer-implemented ranker based upon pairs of product names and queries, wherein the pairs of product names and queries include the second product name and the query, and further wherein the computer- implemented ranker is configured to rank product names based upon queries received by the second website, wherein the product names identify products that are offered for acquisition by way of the second website not required by claims 11.  Independent claims 1 and 11 may overlap but require different searches, therefore the restriction is proper.  


Claim Rejections - 35 USC § 112   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “training the computer-implemented ranker based upon pairs of product names and queries”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s Specification discloses in paragraph [0044] that a trainer module 228 that trains the first ranker system 132 based upon the training data 226, but does not disclose any specific steps/functions as how the ranker is trained . Note: It is not an enablement rejection.
Claims 2-10 are dependent, and are therefore rejected for the same rationale.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantel  et al (US 2012/0317088 A1).

Regarding claim 1, Pantel discloses a computing system that is configured to train a computer-implemented ranker, wherein the computing system comprises: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform the following acts: 
identifying a log entry in a search engine log of a search engine, wherein the log entry comprises: a URL of a first webpage that belongs to a first website; and a query submitted to the search engine, wherein the search engine returned the first webpage in search results upon receipt of the query;  (Pantel: Figure 2, paragraph [0028] - FIG. 2 is an example of a query-entity click (QEC) graph, with queries 222, clicks connecting queries with URLs 224, and clicks to entities 226. As the solid lines between the queries 220 and the entities 226 represent edges with an observed count of one or more clicks, while the dashed straight lines represent inferred edges based upon query-URL similarity. The dotted, curved lines correspond to similarity, as described below); 
extracting, from the URL of the first webpage, a first product name, wherein the first product name identifies a first product that is offered for acquisition by way of the first webpage; subsequent to extracting the first product name from the URL of the first webpage, assigning the query in the log entry to a second product name, wherein the second product name identifies a second product that is offered for acquisition by way of a second webpage that belongs to a second website, wherein the first website is different from the second website (Pantel: Figure 2, paragraph [0034] -FIG. 2 is an example of a query-entity click (QEC) graph, with queries 222, clicks connecting queries with URLs 224, and clicks to entities 226. As the solid lines between the queries 220 and the entities 226 represent edges with an observed count of one or more clicks, while the dashed straight lines represent inferred edges based upon query-URL similarity. The dotted, curved lines correspond to similarity, as described below);
training the computer-implemented ranker based upon pairs of product names and queries, wherein the pairs of product names and queries include the second product name and the query, and further wherein the computer- implemented ranker is configured to rank product names based upon queries received by the second website, wherein the product names identify products that are offered for acquisition by way of the second website (Pantel: paragraph [0055] - Another step is to compute ranking scores between each query q and entity e using pointwise mutual information over the frequencies in A, similarly to Equation (2). The recommendations for a query q are obtained by returning the top-k entities e according to this step. Filters may be applied on: f, the frequency A.sub.qe, and p, the pointwise mutual information ranking score between q and e).

Regarding claim 2, Pantel discloses all of the limitations as noted above in claim 1.  Pantel further discloses wherein identifying the log entry in the search engine log of the search engine comprises: searching the search engine log for log entries that include URLs of webpages that belong to the first website, wherein the log entry is identified due to the URL of the first webpage including a domain name of the first web site (Pantel: Figure 2).

Regarding claim 3, Pantel discloses all of the limitations as noted above in claim 2.  Pantel further discloses wherein extracting the first product name from the URL of the first webpage comprises: identifying the first product name in the URL of the first webpage based upon a template that defines a structure of URLs that include the domain name (Pantel: paragraph [0052] - the QEC graph is completed by extracting query-click-URLs from a search engine's general search logs, C.sub.u).

Regarding claim 4, Pantel discloses all of the limitations as noted above in claim 1.  Pantel further discloses: 
identifying a second log entry in the search engine log of the search engine, wherein the second log entry comprises: a second URL of a third webpage that belongs to a third website, wherein the third website is different from the first website and the second website; and a second query submitted to the search engine, wherein the search engine returned the third webpage in second search results upon receipt of the second query (Pantel: Figure 2, paragraph [0028] - FIG. 2 is an example of a query-entity click (QEC) graph, with queries 222, clicks connecting queries with URLs 224, and clicks to entities 226. As the solid lines between the queries 220 and the entities 226 represent edges with an observed count of one or more clicks, while the dashed straight lines represent inferred edges based upon query-URL similarity. The dotted, curved lines correspond to similarity, as described below);
extracting, from the second URL of the third webpage, a third product name, wherein the third product name identifies a third product that is offered for acquisition by way of the third webpage; subsequent to extracting the third product name from the second URL of the third webpage, assigning the second query in the second log entry to the second product name, wherein the pairs of product names and queries include the second product name and the second query (Pantel: Figure 2, paragraph [0034] -FIG. 2 is an example of a query-entity click (QEC) graph, with queries 222, clicks connecting queries with URLs 224, and clicks to entities 226. As the solid lines between the queries 220 and the entities 226 represent edges with an observed count of one or more clicks, while the dashed straight lines represent inferred edges based upon query-URL similarity. The dotted, curved lines correspond to similarity, as described below). 

Regarding claim 5, Pantel discloses all of the limitations as noted above in claim 1.  Pantel further discloses: prior to assigning the query in the log entry to the second product name, encoding the first product name into a first vector of a predefined length; encoding the second product name into a second vector of the predefined length; and computing a distance between the first vector and the second vector, wherein the query in the log entry is assigned to the second product name based upon the distance between the first vector and the second vector (Pantel: paragraph [0038] -  If two queries are sufficiently similar compared to a threshold similarity, and if one has a query-entity click relationship (a non-zero click count), then a relationship between the other query and the entity may be inferred). 

Regarding claim 6, Pantel discloses all of the limitations as noted above in claim 5.  Pantel further discloses comparing the distance between the first vector and the second vector to a predefined threshold, wherein the query in the log entry is assigned to the second product name when the distance between the first vector and the second vector is beneath the threshold (Pantel: paragraph [0038] -  If two queries are sufficiently similar compared to a threshold similarity, and if one has a query-entity click relationship (a non-zero click count), then a relationship between the other query and the entity may be inferred). 

Regarding claim 8, Pantel discloses all of the limitations as noted above in claim 1.  Pantel further discloses receiving the query from a server computing system that hosts the second website, wherein the server computing system received the query from a client computing device that had loaded a third webpage that belongs to the second website; generating search results based upon the query, wherein the search results include the second webpage; ranking, by the computer-implemented ranker, the search results to generate a ranked list of search results, wherein the second webpage is positioned in the ranked list of search results based upon the query being assigned to the second product name (Pantel: paragraph [0055] - Another step is to compute ranking scores between each query q and entity e using pointwise mutual information over the frequencies in A, similarly to Equation (2). The recommendations for a query q are obtained by returning the top-k entities e according to this step. Filters may be applied on: f, the frequency A.sub.qe, and p, the pointwise mutual information ranking score between q and e). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pantel  et al (US 2012/0317088 A1) in view of Cooper (US 2014/0344102 A1).  

Regarding claim 7, Pantel discloses all of the limitations as noted above in claim 1.   Pantel does not expressly disclose subsequent to identifying the log entry in the search engine log of the search engine, retrieving the first webpage through use of the URL of the first webpage in the search engine log; extracting metadata from the first webpage, wherein the metadata comprises a value of an attribute of the first product identified by the first product name; and assigning the metadata to the second product name in a searchable index for the second website, such that when a second query that includes the value of the attribute is received by way of the second website, the second product name is included in search results that are returned based upon the second query.  
Cooper discloses: subsequent to identifying the log entry in the search engine log of the search engine, retrieving the first webpage through use of the URL of the first webpage in the search engine log; extracting metadata from the first webpage, wherein the metadata comprises a value of an attribute of the first product identified by the first product name; and assigning the metadata to the second product name in a searchable index for the second website, such that when a second query that includes the value of the attribute is received by way of the second website, the second product name is included in search results that are returned based upon the second query (Cooper: paragraph [0065] - The Indexing Engine uses the expert and logic rules in the Rules Base to categorize customers and products. The Customer Indexing Engine and Product Indexing Engine assign a vector, or list of attributes, to each person or product, which are then stored in the Customer Database(s) or Product & Inventory Index(es) respectively).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Pantel to have included subsequent to identifying the log entry in the search engine log of the search engine, retrieving the first webpage through use of the URL of the first webpage in the search engine log; extracting metadata from the first webpage, wherein the metadata comprises a value of an attribute of the first product identified by the first product name; and assigning the metadata to the second product name in a searchable index for the second website, such that when a second query that includes the value of the attribute is received by way of the second website, the second product name is included in search results that are returned based upon the second query, as taught by Cooper because it would help retailers understand the demand for specific attributes (Cooper: paragraph [0007]).

Claims 9 and 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pantel  et al (US 2012/0317088 A1) in view of Bhimani et al (US 2020/00265095 A1).  

Regarding claim 9, Pantel discloses all of the limitations as noted above in claim 1.   Pantel does not expressly disclose s wherein the computer-implemented ranker is customized for the second website.  
Bhimani discloses wherein the computer-implemented ranker is customized for the second website (Bhimani: paragraph [0038] - At 210, the search system 120, based upon the data that identifies the company, identifies a catalog that is to be searched using the query. At 212, the search system 120, based upon a feature of the query and/or a feature of the catalog, identifies a custom re-ranker that is to be employed when providing search results back to the client computing device 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Pantel to have included wherein the computer-implemented ranker is customized for the second website, as taught by Bhimani because it would produce a flexible search engine, custom to the website (Bhimani: paragraph [0003]).

Regarding claim 10, Pantel and Bhimani teach or suggest all the limitations of claim 9 as noted above.  Bhimani further discloses wherein the computer-implemented ranker is a re-ranker that is configured to re-rank ranked lists of search results output by a general-purpose ranker, and further wherein the general-purpose ranker is configured to rank search results for multiple different websites (Bhimani: paragraph [0038] - At 210, the search system 120, based upon the data that identifies the company, identifies a catalog that is to be searched using the query. At 212, the search system 120, based upon a feature of the query and/or a feature of the catalog, identifies a custom re-ranker that is to be employed when providing search results back to the client computing device 102).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0248446 A1, Hughes et al discloses METHOD AND SYSTEM FOR DETERMINING PRODUCT SIMILARITY IN DIGITAL DOMAINS.
PTO-892 Reference U discloses learning to rank for e-commerce search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625